DETAILED ACTION
The present Office action is in response to the amendments filed on 23 JUNE 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 41-43 have been added. Claims 22, 29, and 35 have been cancelled. Claims 21, 23-28, 30-34, and 36-43 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 JUNE 2022, with respect to claims 21, 23-28, 30-34, and 36-43 have been fully considered and are persuasive.  The double patenting rejection of claims 21, 23-28, 30-34, and 36-43 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2004/0179619 A1 (hereinafter “Tian”) and U.S. Publication No. 2008/0225949 A1 (hereinafter “Adachi”)), there is no teaching or suggestion for determining that a reconstructed frame in a DPB is ready for output by comparing the latency status of a reconstructed frame in the DPB to the constraint on frame reordering latency and if they are equal to each other, the reconstructed frame in the DPB is ready for output. The disclosure of Tian discloses storing reconstructed frames and outputting them based on a decoding time and time to output the pictures. See Tian, ¶¶ [0096-0099]. The determination for outputting in Tian is distinct from that required by the claims. To this end, Adachi discloses a DPB output delay that is used in determining when to output the reconstructed frame. See Adachi, ¶¶ [0099-0100]. However, Adachi does not compare the output delay as required by the claims. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21, 23-28, 30-34, and 36-43 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481